J-S44022-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

RICHARD ADAM HARTLEB

                            Appellant              No. 1966 WDA 2013


          Appeal from the Judgment of Sentence November 14, 2013
                 In the Court of Common Pleas of Erie County
            Criminal Division at No(s): CP-25-CR-0000856-2013,
                           CP-25-CR-0001217-2013


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY LAZARUS, J.:                        FILED AUGUST 22, 2014

        Richard Adam Hartleb appeals from the judgment of sentence imposed

by the Court of Common Pleas of Erie County, after his conviction for several

offens

to withdraw pursuant to the dictates of Anders v. California, 386 U.S. 738

(1967), Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), and

Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981).           Upon review,



sentence.

        On September 23, 2013, a jury convicted Hartleb of four counts of

terroristic threats.1 four counts of simple assault,2 and one count each of
____________________________________________


1
    18 Pa.C.S. § 2706(a)(1).
(Footnote Continued Next Page)
J-S44022-14



possessing an instrument of crime (PIC)3 and carrying a firearm without a

license.4    These convictions stemmed from an incident that occurred on

February 8, 2013, in which Hartleb pointed a handgun at several individuals



        On November 5, 2013, Hartleb pled guilty to recklessly endangering

another person5 and carrying a firearm without a license.6      These guilty

pleas arose out of an incident on January 13, 2013, when Hartleb fired a

handgun near the victim and toward a vehicle on the 1100 block of Wallace

Street in Erie.

        On November 14, 2013, the trial court imposed an aggregate sentence

of six to

modification of sentence, which the court denied. This appeal followed.

                                                       Anders

faced with a purported Anders brief, this Court may not review the merits of



Commonwealth v. Rojas, 847 A.2d 638, 639 (Pa. Super. 2005).
                       _______________________
(Footnote Continued)


2
    18 Pa.C.S. § 2701(a)(3).
3
    18 Pa.C.S. § 907(a).
4
    18 Pa.C.S. § 6106(a)(1).
5
    18 Pa.C.S. § 2705.
6
    See n.4, supra.



                                            -2-
J-S44022-14



Furthermore, counsel must comply with certain mandates when seeking to

withdraw pursuant to Anders, Santiago, and McClendon. These mandates

are not overly burdensome and have been summarized as follows:

        Direct appeal counsel seeking to withdraw under Anders
        must file a petition averring that, after a conscientious
        examination of the record, counsel finds the appeal to be
        wholly frivolous. Counsel must also file an Anders brief
        setting forth issues that might arguably support the appeal
        along with any other issues necessary for the effective
        appellate presentation thereof.

        Anders counsel must also provide a copy of the Anders
        petition and brief to the appellant, advising the appellant
        of the right to retain new counsel, proceed pro se or raise


        If counsel does not fulfill the aforesaid technical
        requirements of Anders, this Court will deny the petition
        to withdraw and remand the case with appropriate
        instructions (e.g., directing counsel either to comply with
        Anders

Commonwealth v. Woods, 939 A.2d 896, 898 (Pa. Super. 2007) (citations

omitted).

     Moreover, the Anders

withdraw must:

        (1) provide a summary of the procedural history and facts,
        with citations to the record; (2) refer to anything in the
        record that counsel believes arguably supports the appeal;


        that the appeal is frivolous. Counsel should articulate the
        relevant facts of record, controlling case law, and/or
        statutes on point that have led to the conclusion that the
        appeal is frivolous.

Santiago, 978 A.2d at 361.

                                   -3-
J-S44022-14



      Here, counsel has filed a petition averring that, after a thorough

review of the record, he finds the appeal to be wholly frivolous, and states

his reasons for so concluding. Santiago, supra. Counsel provided a copy

of the petition and Anders     brief to Hartleb, advised him of the right to

retain new counsel, proceed pro se, and raise any additional points he

deems wort

met the requirements of Anders, McClendon, and Santiago.

      Once counsel has satisfied the above requirements, this Court

conducts its own review of the proceedings and renders an independent

judgment   as   to   whether   the   appeal   is,   in   fact,   wholly   frivolous.

Commonwealth v. Wright, 846 A.2d 730, 736 (Pa. Super. 2004).

      In his Anders brief, counsel discusses the following issues of arguable

merit:

         (1) Did the trial court manifestly abuse its discretion when

         consecutively to one another, rather than concurrently?

         (2) Did the Commonwealth present evidence sufficient for
         the jury to conclude beyond a reasonable doubt that
         [Hartleb] carried a firearm without a license?

      Anders Brief, at 7.



the discretionary aspect of his sentence. Judicial review of the discretionary

aspects of a sentence is granted only upon a showing that there is a

substantial question that the sentence was inappropriate and contrary to the

fundamental norms underlying the Sentencing Code.            Commonwealth v.

                                     -4-
J-S44022-14



Tuladziecki

when the appellant advances a colorable argument that the sentencing



Sentencing Code; or (2) contrary to the fundamental norms which underlie

                           Commonwealth v. Brown, 741 A.2d 726, 735

(Pa. Super. 1999) (en banc).

      [A] defendant may raise a substantial question where he
      receives consecutive sentences within the guideline ranges if the
      case involves circumstances where the application of the
      guidelines would be clearly unreasonable, resulting in an
      excessive sentence; however, a bald claim of excessiveness due
      to the consecutive nature of a sentence will not raise a
      substantial question.

Commonwealth v. Dodge, 77 A.2d 1263, 1270 (Pa. Super. 2013).



guilty of four counts of terroristic threats, for each of which the court

imposed a se

found Hartleb guilty of four counts of simple assault, for each of which the

court imposed a sentence of nine to twenty-

the PIC conviction, the court imposed a s

incarceration.   The court ordered all nine sentences to be served

concurrently with a sentence of thirty to eighty-

for carrying a firearm without a license. With respect to the offenses arising

out of Hartleb firing gunshots on Wallace Street, the court imposed a



endangerment to be served concurrently with a sentence of forty-two to

                                    -5-
J-S44022-14



eighty-                                             irearm without a license.

Hartleb argues that the court abused its discretion by imposing consecutive

sentences for the two firearms violations.

      The decision to impose consecutive or concurrent sentences is left to

the sound discretion of the trial court. Commonwealth v. Prisk, 13 A.3d



impose consecutive sentences does not generally establish a substantial

question.   Id.   Whether a claim alleging that a consecutive sentence is

excessive raises a substantial question depends upon a determination



sentence to, what appears on its face to be, an excessive level in light of the

                                          Commonwealth v. Mastromarino,

2 A.3d 581, 587 (Pa. Super. 2010).

      In the course of two separate criminal incidents, Hartleb used firearms

that he was precluded from carrying.      As a result, the lives of his victims

were threatened or endangered.      We are also mindful of the fact that the



and reckless endangerment concurrently with his sentences for firearms not

to be carried without a license.

      In light of the number and nature

that the sentence was not excessive on its face.     Accordingly, Hartleb has

not presented a substantial question that would permit us to review his

discretionary aspect of sentence claim.

                                     -6-
J-S44022-14



      Hartleb next challenges the sufficiency of the evidence to support his

conviction for carrying a firearm without a license, which provides in relevant



. without a valid and lawfully issued license . . . commits a felony of the third

degree. 18 Pa.C.S. § 6105.1.

      When reviewing the sufficiency of the evidence, we determine



derived from the evidence, viewed in the light most favorable to the

Commonwealth as verdict winner, was sufficient to establish all of the

                             Commonwealth v. Sanchez, 82 A.3d 943, 967

(Pa. 2013).

      Here, the jury heard testimony from four witnesses that Hartleb had a



incident.   N.T. Trial, 9/20/13, at 23, 26, 27-32, 37-41, 57-58, 60-63, and



evidence to the effect that [Hartleb] did not have a lic

9/20/30, at 37. Based on the evidence adduced at trial, and the stipulation,

it is clear that sufficient evidence existed to convict Hartleb of carrying a

firearm without a license.



withdraw.

      Judgment of sentence affirmed.         Petition to withdraw as counsel

granted.

                                      -7-
J-S44022-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2014




                          -8-